 DECISIONS OF NATIONAL LABOR RELATIONS BOARD252Warehouse Groceries Management, Inc. and UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, Local 4422 and RetailClerks Local 1657, United Food and Commer-cial Workers International Union, AFL-CIO.3Cases 10-CA-14572, 10-CA-14573, and 10-CA-14854.January 14, 1981DECISION, ORDER, AND REMANDBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn August 12, 1980, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of its limited cross-exceptions and answering brief to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,4and conclusions of the Administrative LawJudge only to the extent consistent herewith, andto adopt his recommended Order as modifiedherein.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) of the Actby threatening to discharge employees for theirunion activities, creating the impression of surveil-lance of employees' union activities, interrogatingemployees concerning union activities, threateningclosure of the facility if the Union were voted in,and directing employees to avoid a prounion em-ployee. We also agree that Respondent violatedSection 8(a)(3) of the Act by denying a wage in-crease to the principal employee organizer. How-ever, we agree with the General Counsel that theAdministrative Law Judge was incorrect in dis-The name of Respondent appears as amended at the hearing.2 The name of this Charging Party, formerly Amalgamated Meat Cut-ters & Butcher Workmen of North America, AFL-CIO, Local 442, hasbeen changed in recognition of the June 7, 1979, merger between theRetail Clerks International Union and the Amalgamated Meatcutters andButcher Workmen of North America.3 The name of this Charging Party, formerly Retail Clerks, Local1657, was amended at the hearing in recognition of the merger describedin fn. 2.4 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.254 NLRB No. 21missing three allegations of the complaint, whichconcerned additional violations of Section 8(a)(1).51. The complaint alleges that Respondent violat-ed Section 8(a)(1) of the Act when Vice Presidentof Human Resources Mark Gregerson solicitedgrievances from employees. The AdministrativeLaw Judge found that one of Gregerson's responsi-bilities was to travel to Respondent's stores andmeet with employees in an attempt to resolve anyproblems, and that his participation in thislactivitywas a continuation of an earlier practice and there-fore not unlawful. The Administrative Law Judgethus dismissed that allegation of the complaint.The record reveals that in mid-February 1979,6after the union campaign began, Manager StuartPody called employee Carol Abdoo into his office,where Gregerson was seated. Gregerson toldAbdoo he had heard that some employees felt theywere being treated unfairly and asked Abdoo toelaborate on any unfairness that was going on inthe store.We disagree with the Administrative LawJudge's characterization of this interview as a"continuation" of Gregerson's normal activities.Gregerson testified that his usual practice was towalk down the aisles of Respondent's stores, andchat with employees who were on the job. Therewas no evidence that he had ever called employeesinto an office on an individual basis, and he hadnever spoken to Abdoo before. It is also significantthat it was Manager Pody who summoned Abdoointo the office. Shortly before this conversation,Pody had unlawfully interrogated Abdoo, who atthat time admitted that she had signed an authori-zation card. It is clear that this interview was a de-viation from Gregerson's past practice of talkingwith employees on a casual basis and that Greger-son's solicitation of grievances from an admittedlyprounion employee was calculated to undermineemployee support for the Union.7Respondentthereby interfered with and restrained employees inthe exercise of their statutory rights of self-organi-zation in violation of Section 8(a)(1) of the Act.2. The complaint also alleges that Vice PresidentRoger Dreyer threatened employees that Respon-dent would close the store if the employees desig-nated the Union as their collective-bargaining rep-resentative. The Administrative Law Judge foundthat Dreyer read a speech to a meeting of employ-B In the absence of exceptions thereto, we adopt proforma the Admin-istrative Law Judge's finding that Respondent did not violate Sec. 8(a)(1)by threatening that jobs for female employees would be eliminated if theemployees selected the Union as their bargaining representative.a All dates herein are in 1979 unless otherwise indicated.7 Flight Safety, Inc., 197 NLRB 223, 227-229 (1972). WAREHOUSE GROCERIES MANAGEMENT. INC.ees on March 16. A copy of the speech was ad-mitted into evidence, and it read, in pertinent part:After all, if the union does call a strike, we'llonly be left with two choices. We can eitherclose the store down, in which case everyoneloses their job ...or we can replace the strik-ers and try to operate the store.The Administrative Law Judge found that thespeech did not threaten the closure of the store ifthe employees .selected the Union, and thereforedismissed the allegation of the complaint. We dis-agree with his dismissal.Although Dreyer did not actually threaten toclose the store if the Union were selected as theemployees' collective-bargaining representative, heclearly threatened plant closure in retaliation foranother form of protected concerted activity, thatof engaging in a strike. We find that Dreyer's de-scription of his "first alternative" in response to astrike, that of closing the store and thus causing allthe employees to lose their jobs, was clearly coer-cive. Dreyer did not refer to any objective facts,such as economic necessity, which would cause thestore to close,8and thus the statement constitutes athreat of retaliation for engaging in a strike.9Wetherefore find that the speech violated Section8(a)(l) of the Act.3. The General Counsel also alleges that Man-ager Randolph Kelley promised a wage increase ifemployees refrained from joining or engaging inactivities on behalf of the Union. The Administra-tive Law Judge found that, immediately followingthe meeting in which Dreyer read the coercivespeech discussed above, cashier LaTonia Jacksonspoke to Kelley in an aisle of the store, complainedto him about not being able to ask questions at themeeting, and commented, "I think we should bemaking more money." Kelley's response was,"Maybe when all this is over, everyone will get araise." The Administrative Law Judge found thatKelley's remark was ambiguous and made in re-sponse to Jackson's unsolicited statements, andtherefore did not constitute a promise of a wage in-crease in violation of Section 8(a)(1). We disagree.Kelley's remark could hardly be termed "am-biguous" under the circumstances. Only minutesbefore, Dreyer had made a coercive speech in anantiunion meeting of employees called by Respon-dent. The conversation was initiated by an employ-ee complaint that employees had not been able todiscuss Dreyer's remarks in the meeting and askquestions about them, and a further complaint thatemployees were not making enough money. Kel-a See N.L.R.B. v. Gissel Packing Co., Inc.. 395 U.S. 575, 618 (1969).9 Stumpf Motor Company. Inc., 208 NLRB 431, 432, 433 (1974).ley's reference to "when all this is over" clearly re-ferred to the union campaign. In this context, wefind that Kelley's statement constituted an unlawfulpromise of a wage increase which would tend tointerfere with employee exercise of Section 7rights, and that it violated Section 8(a)(l) of theAct.' 4. The General Counsel contends that the Unionobtained majority support in the bargaining unit asof March 13.1' In support of this contention, theGeneral Counsel introduced 38 authorization cardsfor the unit of 72 employees. The AdministrativeLaw Judge found that two of the cards, thosesigned by Linda Vincent and Mike Merchant,could not be counted, and therefore concluded thatthe Union did not achieve majority status.The Administrative Law Judge rejected the cardpurportedly signed by Mike Merchant on theground that it was not properly identified, and noparty has excepted to this finding. We concludethat the remaining 37 cards were properly authenti-cated and introduced into evidence. 2With regard to the validity of the card of cashierLinda Vincent, the Administrative Law Judgefound that she signed it on February 15 and gave itto Melinda Ziegler, the principal employee orga-nizer. At the time, Vincent said, "Melinda, swearto me that nobody will ever find out because I'mscared I'll lose my job." On February 16, Vincentsaid to Ziegler, "Melinda, I'm scared. Tear mycard up." Zeigler told her that the card had al-ready been given to the Union. The AdministrativeLaw Judge found that Vincent effectively revokedher authorization on February 16 by taking reason-able steps to retrieve her card, and that thereforeher card could not be counted. We disagree.In TMT Trailer Ferry, Inc.,13 the case uponwhich the Administrative Law Judge relied, the'o Sunset Coffee and Macadamia Nut Co-op of Kona, 225 NLRB 1021(1976); Central Diagnostic Laboratory. 206 NLRB 754, 764 (1973)." The parties stipulated, and we find, that the following is an appro-priate bargaining unit:All full-time and regular part-time employees employed by the Re-spondent at its Birmingham, Alabama facility, including all cashiers.courtesy clerks, security receivers, night and day stock clerks, pro-duce clerks, floormen, non-food clerks, dairy and frozen food clerks,and head cashier, and the head stocker, but excluding the store man-ager. assistant store manager, the shift supervisors, the produce man-ager, the front end manager, the bookkeeper, all office clericals,guards and supervisors as defined in the Act, and all other employ-ees.12 Respondent does not except to the authorization cards which wereauthenticated by their own signers. We find no merit in Respondent'scontention that the testimony of the solicitors of other cards was insuffi-cient to effectively authenticate them. The Board has uniformly held,with court approval, that witnesses to the signing of authorization cardsare competent to testify on the authenticity of such cards. See. e.g..NL.R.B. v. Economy Food Center, 333 F.2d 468, 471 (7th Cir 1964), ShipShape Maintenance Co., Inc., 189 NLRB 395 (1971); Don The Beachcomb-er, 163 NLRB 275 (1967).1: 152 NLRB 1495. 1496 (1965).253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard found that two employees effectively re-voked their cards by seeking out the person whosolicited their signatures and asking that their cardsbe returned. The Board noted specifically thatthere was no prompting or interference by the em-ployer in that case, and distinguished the situationfrom one in which the employees' revocationswere induced by their employer's acts of threatsand interrogation.' 4We agree with the General Counsel that the Ad-ministrative Law Judge's reliance on TMT wasmisplaced. Where, as here, the employer has en-gaged in coercive conduct designed to undermineunion support, the Board presumes that revocationis a result of the employer's unlawful conduct, andsuch revocation is therefore ineffective.15In thiscase, Respondent embarked on its campaign of in-terrogation and threats in the first week of Febru-ary. Vincent signed the card on February 15, andattempted to retrieve it on February 16; moreover,in both of her conversations with Ziegler, Vincentspoke of being afraid. It is clear that Respondent'scourse of coercive conduct was well underwaywhen Vincent asked Ziegler to tear up her card.'6Thus we find that Vincent did not effectivelyrevoke her authorization, and her card will becounted.Because the Administrative Law Judge foundthat 2 of the 38 cards could not be counted, hefound it unnecessary to rule on Respondent's con-tentions that other authorization cards should berejected. Because we find that Vincent's cardshould be counted, we must examine the remainingcards.Respondent questions the validity of the authori-zation card of Vicki Smitherman because Smither-man was allegedly told by Ziegler that the purposeof the card was to have the Union investigate andlook around the store. Respondent correctly statesthe Board's standard for evaluating authorizationcards when it is alleged that they were solitictedby misrepresentation:[E]mployees should be bound by the clear lan-guage of what they sign unless that language isdeliberately cancelled by a union adherentwith words calculated to direct the signer todisregard and forget the language above hissignature. [N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 606 (1969).]'4 Id. at fn. 2. See Abrasive Salvage Company, Inc., 127 NLRB 381, 392(1960).1S Quality Markets, Inc., 160 NLRB 44, 45-46 (1966), enfd. 387 F.2d 20(3d Cir. 1967).16 This case is thus distinguishable from Production Plating Company,233 NLRB 116 (1977), cited by Respondent, where we did not count thecard of an employee who revoked her authorization before the employercommitted any unfair labor practices.However, we find that under this standard, Smith-erman's card constitutes a valid designation of theUnion as her bargaining representative.Smitherman testified that Ziegler told her that, ifa certain number of people signed the cards, theUnion "would come in and investigate and ...look around." Smitherman testified that Zieglersaid nothing else about the card, and Smithermanimmediately filled out the card and returned it toZiegler.Ziegler denied that she told Smitherman that thepurpose of the card was to have the Union investi-gate; she testified that she told Smitherman that, if51 percent of the employees signed cards, theUnion would come in and represent them.Examining the evidence in the light most favor-able to Respondent, there was no testimony thatZiegler "cancelled" the language on the card. Thecard's language is unambiguous in designating theUnion as the signer's collective-bargaining repre-sentative, and Ziegler did not state that it was"solely" for another purpose or deny the clear lan-guage on the card.t7Therefore, we find thatSmitherman's card constituted a valid designationof the Union, and it should be counted.Respondent also contends that the authorizationcards of Karl Jones and Leta Dozier should not becounted because both employees revoked their au-thorizations. Karl Jones signed an authorizationcard on February 14. Jones testified that on orabout February 29 he approached Melinda Ziegler,the principal employee organizer, and requested hiscard back. Jones' attempt to revoke his authoriza-tion occurred several weeks after Respondent's un-lawful activity began; therefore, we find that his at-tempted revocation was ineffective,'sand his au-thorization card should be counted.Leta Dozier executed an authorization card onFebruary 5 in the presence of Melinda Ziegler.Dozier testified that she attempted to revoke hercard a day or two later'9by telephoning Zieglerand asking for her card back. Ziegler denied thatshe and Dozier discussed the card at all afterDozier signed it. As mentioned above, the Admin-istrative Law Judge made no findings as to anycards other than those of Linda Vincent and Mike17 See Tipton Electric Company v. N.L.R.B., 621 F2d 890, 895-896(8th Cir. 1980). Respondent points out that Smitherman testified that shedid not read the authorization card before she signed; this testimony wascontradicted by a questionnaire she filled out for the Board in which sheindicated that she did read the card. We find it unnecessary to reach theissue. As noted above, Smitherman's testimony did not indicate thatZiegler's statements about an investigation would direct her to forget thelanguage on the card. Id.IR Quality Markets, Inc.. supra. See our discussion of Linda Vincent'sattempted revocation, supra.19 Dozier's testimony is unclear as to how much time elapsed betweenher signing of the card and her attempt to revoke.254 WAREHOUSE GROCERIES MANAGEMENT. INC.Merchant; thus, the issue of credibility involvedhere was not resolved.Furthermore, the Administrative Law Judge didnot make a specific finding as to when the unfairlabor practices began.20Thus we cannot determinewhether Dozier's attempted revocation, if it indeedoccurred, took place before Respondent began itscoercive conduct, or was a product of that unlaw-ful activity.As Dozier's card is determinative of the issue ofthe Union's majority status,2' we shall remand thecase to the Administrative Law Judge to make spe-cific findings as to () whether or not Dozier at-tempted to revoke her authorization card by call-ing Ziegler, and (2) whether this attempted revoca-tion, if it occurred, was subsequent to, and thus aresult of, Respondent's unfair labor practices. If theAdministrative Law Judge finds that Dozier's re-vocation was not effective, we conclude that theUnion attained majority status on March 13.5. The complaint alleges that on or about Febru-ary 20, the Union requested Respondent to bargaincollectively with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment, and that Respondent has re-fused and continues to refuse to bargain collective-ly with the Union. Respondent admitted in itsanswer that a request was made on February 20,but denies that it refused to bargain in violation ofSection 8(a)(5). The Administrative Law Judgefound that Respondent did not violate Section8(a)(5) because the Union never attained majoritysupport. He therefore dismissed that allegation ofthe complaint.We agree with the Administrative Law Judgethat Respondent did not violate Section 8(a)(5)when Respondent failed to respond to the Union'sFebruary 20 bargaining request. However, we donot base this conclusion on the finding that theUnion never obtained majority support.22Rather,we find that the February 20 request was not validbecause the Union did not have a majority at thattime, and there is no basis in the record for charac-terizing the demand as "continuing" until March 13when, as discussed above, the Union may have ac-quired majority support.23We therefore find thatthe General Counsel's allegation that Respondent20 The Administrative Law Judge's reference to the earliest unfairlabor practice is "about the first week in February.21 If Dozier's revocation was valid, there are only 36 alid authoriza-tion cards for the 72-employee unit.22 Thus we would not find a violation of Sec. 8(aHS) even if the Ad-ministrative Law Judge. on remand, finds that Leta Dozier's authoriza-tion card was valid and thus that the Union did attain majority status onMarch 13.23 The facts surrounding the request and refusal were not brought outat the hearingunlawfully refused to bargain with the Union inviolation of Section 8(a)(5) should be dismissed.6. The General Counsel argues that Respondent'snumerous unfair labor practices and the lingeringeffects of its past practices make the holding of afair election unlikely, and that Respondent's con-duct may be remedied only by the imposition of abargaining order. Respondent contends that wecannot issue a bargaining order in favor of theRetail Clerks Local 1657, United Food and Com-mercial Workers International Union, AFL-CIO,24because this Union was not designated as bargain-ing representative by the employees in the unit.The authorization cards read that the "under-signed hereby authorize(s) Retail Clerks Interna-tional Association, AFL-CIO,25or its charteredlocal organization to represent me ...." Respon-dent contends that the cards do not authorize rep-resentation by the United Food and CommercialWorkers International Union, AFL-CIO, and thusa bargaining order cannot issue in favor of thatUnion, or its Local 1657. Respondent also urgesthat the Union authorized by the cards, RetailClerks International Association, ceased to exist onJune 6, 1979. We find no merit in Respondent'scontention.On June 6, 1979, the Retail Clerks InternationalAssociation and the Amalgamated Meat Cuttersand Butcher Workmen of North America26merged to become the United Food and Commer-cial Workers International Union, AFL-CIO.27Under the terms of the merger agreement, neitherthe Retail Clerks nor the Meat Cutters has beendissolved, terminated, or discontinued, but both arecontinued as a single organization, the Food andCommercial Workers. The Food and CommercialWorkers draws its International officers from bothof the old Unions: the former International presi-dent of the Retail Clerks is now the Internationalpresident of the new organization; the Internationalsecretary-treasurer of the Meat Cutters became thesecretary-treasurer of the Food and CommercialWorkers; and the International president of theMeat Cutters and the International secretary-trea-surer of the Retail Clerks are now executive vicepresidents of the Food and Commercial Workers.The agreement also provides that International vicepresidents of both organizations, 25 from the RetailClerks and 23 from the Meat Cutters, shall be In-ternational vice presidents of the merged Union.All members of the Meat Cutters and the Retail24 This name was changed at the hearing. over Respondent's objec-tion, from Retail Clerks. Local 1657.2S Hereinafter referred to as the Retail Clerks.z2 Hereinafter referred to as the Meat Cutters.27 Hereinafter referred to as the Food and Commercial Workers.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerks became members of the Food and Commer-cial Workers as of the date of their original mem-bership in the constituent Unions, by virtue of themerger agreement, and all employees of bothgroups remain employed by the merged Union.The agreement provides that all locals retaintheir charters and become chartered bodies of theFood and Commercial Workers. In recognition ofthe autonomy of the chartered bodies, the Foodand Commercial Workers allows some discrepan-cies between the constitutions and bylaws of thelocals and those of the merged organization. Allproperty and all rights and obligations are trans-ferred to the Food and Commercial Workers as ofthe effective date of the merger. The agreementspecifically provides that the merged organizationassumes and is responsible for all debts, liabilities,contract obligations, and other obligations of theRetail Clerks and the Meat Cutters.We find that the Food and Commercial Workerssucceeded to the representational rights of theRetail Clerks. In American Enka Company, a Divi-sion of Akzona Incorporated, 231 NLRB 1335, 1336-37 (1977), the Board considered several factors ofthe merger agreement between the Textile WorkersUnion of America and the Amalgamated ClothingWorkers of America, and concluded that themerged organization, the Amalgamated Clothingand Textile Workers Union, succeeded to the rep-resentational rights of the Textile Workers Unionof America. All of these factors are present in themerger agreement forming the Food and Commer-cial Workers.It is clear that the merged organization has as-sumed all assets and liabilities, including contractobligations, of the two Unions. Furthermore, all ex-isting locals retain their personnel; thus, the localbargaining representatives of the Retail Clerks con-tinue to perform as local representatives of theFood and Commercial Workers, and day-to-dayoperations have remained as they were before themerger. We therefore find that the United Foodand Commercial Workers International Union,AFL-CIO, is a continuation of the Retail ClerksInternational Association and the AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica and has succeeded to the representationalrights of both Unions.28Having so found, we con-clude that, should the Administrative Law Judgefind that a card majority exists herein, a bargainingorder may issue in favor of Retail Clerks Local1657, United Food and Commercial Workers Inter-national Union, AFL-CIO.28 See also Pearl Bookbinding Company, Inc., 206 NLRB 834 (1973);Lloyd A. Fry Roofing Co., 118 NLRB 587 (1957); National Carbon Compa-ny, a Division of Union Carbide and Carbon Corporation (EdgewaterWorks), 116 NLRB 488 (1956).Should the Administrative Law Judge find thatthe Union attained majority status, we will agreewith the General Counsel that a bargaining order isthe appropriate remedy. The record reveals thatRespondent confronted the employees' interest inorganization soon after it started in early Februarywith several instances of interrogation accompa-nied by threats of discharge and plant closure to in-dividual employees. These threats came from threemanagement officials including Vice President ofHuman Resources Mark Gregerson, who told em-ployee Frances Wilson that the Company "had hadthe problem before and they had closed stores be-cause of this problem." Meat Market ManagerGene Taylor told employee Carol Abdoo that hehad been involved in another organizational cam-paign where "things got rough," and the employ-ees "didn't last six weeks after we got it squashed."Management officials gave an employee the im-pression of surveillance of her union activity, andone instance of interrogation was followed by thesolicitation of grievances.In March, Respondent stepped up its campaign.On March 16, General Manager Roger Dreyerread a speech to two separate groups of employeesin which he threatened to close the plant. Afterone of the meetings, cashier LaTonia Jackson wastold, "Maybe when all this is over, we'll all get araise." On March 26, Melinda Ziegler, the principalemployee organizer, was told, "[Y]ou would havebeen the highest paid cashier in the store, if itwasn't for this union business." An employee wasinstructed by management to avoid a prounion em-ployee. The coercive conduct culminated in anunfair labor practice strike on May 4. At least oneemployee, Melinda Ziegler, was still on strike atthe time of the hearing.This coercive activity on the part of Respondentwas intended to dissipate union support, and wefind that it made the holding of a fair election anunlikely possibility. Respondent's constant refer-ence to its intention to close the store if the Unionwere selected was particularly destructive. TheBoard has long held that the threat of job lossthrough plant closure seriously interferes with theemployees' ability to freely make choices in theelection of a collective-bargaining representative.29Here, Respondent implied that it had closed storesbefore, and coupled these threats with the denial ofa wage increase to the principal employee organiz-er because of her union activity.Respondent has thus demonstrated its willingnessto penalize employees for their union support. This29 See STE-MEL Signs. Inc., 246 NLRB 1110 (1979); General Stencils.Inc., 195 NLRB 1109 (1972)256 WAREHOUSE GROCERIES MANAGEMENT, INC.kind of conduct renders slight the possibility oferasing its effects and ensuring a fair electionthrough traditional remedies. We therefore con-clude that, should the Administrative Law Judgedetermine that the Union obtained majority status,employee sentiment once expressed through au-thorization cards can be best protected by a bar-gaining order.Having found that Respondent engaged in unfairlabor practices, the Administrative Law Judge rec-ommended that it be ordered to cease and desisttherefrom and to take certain affirmative action de-signed to effectuate the policies of the Act. Al-though we must await the Administrative LawJudge's Supplemental Decision to determinewhether a bargaining order can issue in this case,we shall now issue an Order specifically remedyingthose violations found herein and by the Adminis-trative Law Judge. In view of the serious and egre-gious nature of the violations in this case, we shallissue a broad order to remedy the effects thereof.30ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as it Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Warehouse Groceries Management, Inc., Birming-ham, Alabama, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Delete paragraph l(g) and insert the followingas paragraphs l(g), (h), (i), and (j):"(g) Soliciting employee grievances in order toundermine support for a union."(h) Threatening to close the store if employeesengage in a strike."(i) Promising employees economic benefits inorder to undermine support for a union."(j) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to Administrative LawJudge Marion C. Ladwig to reevaluate the recordevidence in order to make credibility resolutionsconcerning the alleged revocation of an authoriza-tion card by Leta Dozier, and to make a findingwhether that revocation, if it took place, occurredbefore Respondent began its campaign of unfairlabor practices.30 Cf. Hickmott Foods. Inc., 242 NLRB 1357 (1979).IT IS ALSO FURTHER ORDERED that the Adminis-trative Law Judge shall prepare and serve on theparties a Supplemental Decision containing credi-bility resolutions, findings of fact upon the entirerecord, conclusions of law, and recommendations;and that, following service of the SupplementalDecision on the parties, the provisions of Section102.46 of the Board's Rules and Regulations, Series8, as amended, shall be applicable.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT deny you a wage increase orotherwise discriminate against any of you forsupporting Retail Clerks Local 1657, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, or any other union.WE WILL NOT coercively question youabout union activities, union support, or unionsympathies.WE WILL NOT threaten to discharge you ifyou support a union.WE WILL NOT threaten to close the store ifyou select a union.WE WILL NOT create the impression that weare keeping your union activities under surveil-lance.WE WILL NOT direct any of you to avoidany employee for organizing or supporting aunion.WE WILL NOT solicit your grievances in anattempt to undermine your support for aunion.WE WI.L NOT threaten to close the store ifyou engage in a strike.WE WILL NOT promise you economic bene-fits in order to undermine your support for aunion.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights mentioned above.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL give Melinda Ziegler a wage in-crease, effective March 26, 1979, and pay herfor the withheld increase, plus interest.WE WILL, upon application, reinstate strik-ing employees to their former or substantiallyequivalent positions, without prejudice to theirseniority and other rights and privileges, dis-missing persons hired on or after May 4, 1979,if necessary, to make room for them, and givethem backpay and interest if they are nottimely reinstated.WAREHOUSE GROCERIES MANAGE-MENT, INC.DECISIONST ATIMENT or THE CASIMARION C. LADWIG, Administrative Law Judge:These consolidated cases were heard at Birmingham, Al-abama, on January 14-16 and February 4-6, 1980. Thecharges were filed by Meatcutter Local 4421 on April17, 1979,2 and by Retail Clerks Local 16573 (herein alsocalled the Union) on April 17 and July 25, and consoli-dated complaints were issued on July 12 and September14. The primary issues are whether Warehouse GroceriesManagement,4the Respondent, after the Union began anorganizational drive at the Birmingham store: (a) coer-cively interrogated employees, (b) threatened to dis-charge employees, (c) threatened to close the store, (d)created the impression of surveillance, (e) threatened toeliminate female employees, (f) directed employees toavoid employee organizers, (g) discriminatorily denied awage increase to the principal employee organizer, (h)discriminatorily denied a day off to another union sup-porter, (i) unlawfully solicited grievances, and (j) prom-ised employees a wage increase; whether the May 4strike was an unfair labor practice strike; and whether abargaining order is appropriate to remedy the allegedviolations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act.Upon the entire record,5including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and theCompany, I make the following:I The name of this Meatcutters local is changed to reflect the newname resulting from the June 7, 1979, merger of Retail Clerks Interna-tional Union and Amalgamated Meatcutters and Butcher Workmen ofNorth America.All dates are in 1979 unless otherwise indicated.: The name of this Retail Clerks local was amended at the hearing toreflect the new name.4 The name of the Company appears as amended at the hearing." The following documents from the International's office are receivedas Respondent exhibits: Resp. Exh. 13-1, cover and president's page fromFebruary 1979 "Butcher Workman"; Resp. Exh. 13 2. cover and presi-dent's comments from March 1979 "Advocate"; and Resp. Exh. 13-3,UFCW authorization card.FININCiS of FACTI. JURISI)ICIIONThe Company, an Alabama corporation, is engaged inthe retail grocery business in Birmingham, Alabama, andother cities where it annually purchases goods valued inexcess of $50,000 directly from outside the State and hasa gross volume of business in excess of $500,000. TheCompany admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. AI.I.GI) UNIAIR ABOR PRACTICESA. Interrogation, Threats, and Other Coercion1. By Gene TaylorThreats and impression of surveillance: Around the firstof February, union organizing began at the Birminghamstore on behalf of the Meatcutters local in the meatmarket and on behalf of the Union in other areas of thestore. (The store had opened on August 27, 1978. TheCompany had 10 other nonunion stores; a 12th store, inLa Grange, Georgia, had previously been closed.) Aboutthe first week in February, as meat merchandiser CarolAbdoo credibly testified, Meat Market Manager GeneTaylor called her into the market office. He told her, "Iknow there's been some union activity going on in thisstore. I know you and [meat market employees] Deloresand Bo and Jimmy have already signed cards." Abdooresponded, "Yes, sir, that is right." Then Taylor said, "Itwon't work. I've seen it happen too many times. I was inLa Grange, Georgia, when they tried to organize, and Ican tell you that things do get rough, and I will tell yousomething else, the people that were working for medidn't last six weeks after we got it squashed." He added,"I can be a nice guy, but I can be nasty." (Taylor testi-fied that he had worked in the La Grange store, but hedenied having the conversation with Abdoo. He did notimpress me as being a candid witness, and I discredit hisdenial. Abdoo, on the other hand, impressed me as beingan honest witness. She readily admitted on the stand-aswell as at the time-that she had signed the name ofmeat market employee Gene Atkins to a Meatcutters au-thorization card, thinking that he had given her hisverbal permission. I noted that she was reluctant at firstto implicate another employee when asked who forgedJohn McGraw's card and who forged Larry Bishop'scard for the Meatcutters-testifying, "I don't know ...I don't know whether I would like to be the person totell." However, at my request, she did identify the em-ployee, Delores Hardisty.) Whether or not it was truethat there had been a union campaign at the La Grangestore, I find that Taylor's statements to Abdoo aboutthings getting "rough," his being able to be "nasty," andemployees not lasting 6 weeks after the union campaignwas "squashed" constituted at least an implied threat ofdischarge if the employees supported a union and violat-ed Section 8(a)(1) of the Act. Particularly in this context,I find that his statements to Abdoo that he knew that258 WAREHOUSE GROCERIES MANAGEMENT. INC.there was union activity in the store and that three of themeat market employees had signed authorization cards-giving the impression of surveillance of union activities-were coercive and tended to interfere with employeeSection 7 rights, in violation of Section 8(a)(l) of theAct.Threat: According to meat wrapper Delores Hardisty,Market Manager Taylor talked to her in the office aboutthe middle of February and told her that the Companywould close the store before they let a union in. Howev-er, she did not impress me as being a trustworthy witnessand I do not rely on the accuracy of her testimony. Itherefore find that the allegation of this threat of closuremust be dismissed.I note that, after the wrongful signing of one Meatcut-ters authorization card by Abdoo and three by Hardistywere revealed, the Meatcutters local abandoned the or-ganizing effort among the meat market employees.2. By Stuart PodyThreat and interrogation. Also in early February, Di-rector of Perishables Stuart Pody spoke to employeeAbdoo in the meat market office. As Abdoo credibly tes-tified, "Mr. Pody asked me if I knew anything about anyof the union activity going on in the store." She admittedthat she did and that she had signed one and passed outother authorization cards. "He asked me why did wewant a union." After a long discussion, he finally stated,"Well, it really doesn't matter anyway. This companywill never let a union in the store. They'll close it upfirst and they'll just take all the stock and the fixturesand move it to another location." (Pody testified thatnobody gave him any guidelines for discussing the unionwith employees, and claimed that he was "not really"concerned about the union organizing, that it was Abdoowho raised the subject of unions, that she told him thatshe had signed a card, and that he responded that "thatwas up to her." He impressed me as being less thancandid, and I discredit his denials of Abdoo's testimony.)Accordingly, I find that Pody threatened closure of thestore if the employees supported a union, and furtherfind, in this context, that his interrogation of Abdooabout the union activity and the reasons for wanting aunion tended to be coercive, violating Section 8(a)(l) ofthe Act.Threats and interrogation: Pody also talked to employeeFrancis Wilson alone in the meat office. After telling herthat she had been a good employee, Pody asked her"who was passing the union cards around through thestore." When she refused to discuss it, as she crediblytestified, Pody told her that "we've got a young ...growing company here," and "because it creates prob-lems for the management ...we're not going to have aunion coming in here and telling us how to run our busi-ness." He then said, "I know that Mr. Pete Gregersonowns the company ... I know him very well ...hewill close this store up first, and that's putting the guiltyand the innocent out of a job." (I discredit Pody's den-ials, and specifically discredit his claim that he toldWilson, "We have no intentions of closing any store.") Ifind that Pody's statements to Wilson that "we're notgoing to have a union coming in here," that the ownerwould "close the store up first," and that that would be"putting the guilty and the innocent out of a job." consti-tuted both a threat to close the store if the employees se-lected a union and a threat to discharge employees forsupporting a union, in violation of Section 8(a)(1) of theAct. I also find that in the context of these threats, theinterrogation of Wilson about "who was passing theUnion cards around through the store" tended also to becoercive and violated Section 8(a)(1) of the Act.Interrogation: In still another conversation about theunion organizing with a meat market employee alone inthe meat office in February, Pody spoke with meatwrap-per Betty Dunn. As she credibly testified, Pody "askedme if I thought I needed someone to represent me." Shedid not answer and they proceeded to talk about her se-niority, her rate of pay, and her shift. He told her shewas a good worker, said he thought she should get toppay and a choice of shift, and promised that "when allthe union stuff is over" she would get them. (I discredit,as fabrications, Pody's testimony that he did not knowabout the organizing campaign when he spoke to Dunnin February, and that when he asked her if there wereanything that he could help her with "She asked me if Iknew that there were some cards being signed." Dunnappeared to be an honest, forthright witness, and I dis-credit Pody's denials of her testimony.) Particularly inview of Pody's comment about what would happen"when all the union stuff is over," I find that he coer-cively interrogated Dunn about whether she "neededsomeone to represent" her, further violating Section8(a)(l) of the Act.3. By Randolph KelleyInterrogation: A few days after Perishables DirectorPody coercively interrogated meatwrapper Dunn in themeat market office, Shift Manager Randolph Kelley in-terrogated her in the breakroom about the union organiz-ing in the market. As she credibly testified, Kelley"asked me what was all that union talk about in themarket." When she answered that she did not know, hesaid, "Well, you know, I was going to try to talk youout of it." (From his demeanor on the stand, Kelley didnot impress me favorably as a witness. I discredit hisdenials of this interrogation.) I find that this additionalinterrogation, in the absence of any justification, withoutassurances of nonreprisals, and in the context of thethreats and other coercive conduct in the Company's an-tiunion campaign, was also coercive and violated Section8(a)(1) of the Act.Interrogation: About the middle of February, Kelleyalso interrogated stocker Kelvin Perry. Kelley ap-proached Perry in the aisle and, as Perry crediblytestified,"he asked me, did I know anything about theUnion being formed in the store." Although Perry hadsigned an authorication card a few days earlier, he an-swered no. Then Kelley "asked me did I know anyonepassing out union cards." Perry again said no, andKelley said, "Some lady gave me your name." Perrydenied knowing anything about it and Kelley, after apause, said, "You're okay," and walked off. (Kelleyclaimed that he told Perry "that I had information that259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had signed a union card," and testified that he did sobecause he wanted to "find out was it true." Perry im-pressed me as being the more trustworthy witness, and Icredit his version of the conversation.) In view of the at-mosphere of coercion created by the Company's threatsand other unlawful conduct, I find that Kelley's interro-gation of Perry without justification or assurances ofnonreprisals tended to be coercive and violated Section8(a)(1) of the Act.Interrogation: Later in February, Kelley not only inter-rogated one of the employees, but attempted to forcehim-through intimidation-to reveal the identity of theunion organizers.The employee was Charles "Eddie" White, who wasassisting employee organizer Melinda Zeigler in gettingauthorization cards signed. Before White joined in theorganizing, Kelley had talked about getting him promot-ed to management.In the latter part of February, as credibly testified byWhite (who impressed me by his demeanor on the standas being a very sincere, forthright witness), Kelley calledhim into the store manager's office and asked, "Why areyou all in this union mess?" White said he did not knowmuch about it, and Kelley stated, "Well, what if I toldyou I could bring somebody in this room right now thatwould say that they gave you a card and you signed it?"When White said he thought Kelley was bluffing, Kelleysaid he knew that White and Operations Vice PresidentLen Kulas were "real good friends" because of White'sfriendship with Kulas' son, and "that he would hate tohave to tell them that I was fixed up in all this unionstuff, when he didn't want me ...to lose friends withhim." (A short time before, White had stayed overnightin the Kulas' home.) Kelley mentioned how well he andWhite had "got along" together; said, "You are such agood kid ...I don't see why you want to go and getinto this," and kept talking about how White "couldmove up" because he was smart and "didn't need peopleto get" him "in this mess." Kelley asked if White hadbeen offered a union authorization card, and White ad-mitted it but falsely denied signing the card (explainingon the stand, "I lied to him then because I didn't want tolose my job"). Kelley stated that, if White would tellwho was passing out union cards, "he wouldn't say any-thing," but White responded, "I promised I wouldn'ttell." Kelley then made the threat that he would callHuman Resources Vice President Mark Gregerson "andMr. Kulas and my manager, and several others, in thereand they would all question me if I wouldn't tell whowas passing out union cards; and I told him I was goingto call his bluff. I still wouldn't tell him." (When calledas a defense witness, Kelley denied knowing that Whitesupported the Union. He admitted having a conversationwith him in the manager's office, but claimed that he didso because White "was lacking in production." Concern-ing whether he asked White if he were involved with theUnion, Kelley claimed, "No, I didn't directly ask himwas he involved with the union. At that time, he told methat he wanted me to know that he wasn't a union orga-nizer, that he had nothing to do with organizing," and "Itold him, "That's fine." Kelley further claimed, "I didn'task Eddie White was he involved with the union," but "Itold him that I had information that he signed a unioncard," and nothing else. The Company argues in its briefthat "Mr. Kelley's testimony to his conversation is morecredible that Mr. White's version." I disagree.) I findthat Kelley's interrogation of White was clearly coer-cive, and violated Section 8(a)(l) of the Act.Promise. In March, after one of the Company's antiun-ion meetings, cashier La Tonia Jackson (as she crediblytestified) spoke to Kelley in the aisle, complained aboutnot being able to ask questions at the meeting, and com-mented, "I do think we should be making more money."Kelley responded, "Maybe when all this is over, every-one will get a raise." (Kelley did not concede makingthis statement to her.) In agreement with the Company, Ifind that this "ambiguous remark," made in response tothe unsolicited statements of the employee, did not con-stitute the alleged promise to give a wage increase if theemployees refrained from union activity. I therefore findthat the allegation must be dismissed.4. By Ed SwynerDirection to Avoid. Stocker Kelvin Perry credibly testi-fied that about the third week in March, Shift ManagerEd Swyner approached him at the front of the store and"told me that he didn't want me to hang around EddieWhite" (the employee who was assisting cashier Zeiglerin getting authorization cards signed), and "told me thatEddie just wanted to influence me to join the Union."Perry responded that he was not going to stop beingWhite's friend just because of union activities. (Althoughadmitting knowledge that White was an active unionsupporter, Swyner denied saying anything to Perryabout a union. Swyner claimed that White had askedPerry to go with White to a party, and that he toldPerry, "You don't want to go out with Eddie; he's badnews." From their demeanor on the stand, Perry im-pressed me as being the more trustworthy witness and Icredit his version of the conversation.) Despite Perry'sresponse, I find that Swyner's direction to Perry-thathe did not want Perry "to hang around Eddie White"because "Eddie just wanted to influence" Perry to jointhe Union-tended to interfere with employee Section 7rights and violated Section 8(a)(1) of the Act.5. By Mark GregersonSoliciting Grievances. The complaint alleges that VicePresident of Human Resources Mark Gregerson unlaw-fully, about February 10 and 15, "solicited its employeesconcerning grievances" they had. However I agree withthe Company that part of Gregerson's job, both beforeand after the beginning of the union organizing, was totravel to the Company's various stores, to meet with in-dividual employees, and to attempt to resolve their prob-lems. I find that his continuation of this practice was notunlawful, and therefore find that this allegation must bedismissed.Threat. About the middle of February, as employeeFrances Wilson credibly testified, Gregerson met her inthe office, said "he understood that there were unioncards being passed around the store," said that "somecompanies needed a union" but that "this company did260 WAREHOUSE GROCERIES MANAGEMENT. INC.not need a union and didn't intend to have one, and thatthey would be talking with me later on." Gregerson alsotold her "that they had had the problem before and theyhad closed stores because of this problem." (I discreditGregerson's denial that he ever had a conversation withWilson about the Union.) Whether or not it was true thatthe Company had closed stores because of the unionproblem. I find that Gregerson's statement that the Com-pany "didn't intend to have" a union and "they hadclosed stores because of this problem" constituted atleast an implied threat to close the store if the employeesdesignated a union and violated Section 8(a)(1) of theAct.Threat. According to cashier Linda Elrod, she talkedto Gregerson in the breakroom about the middle ofMarch, asked about borrowing money from the creditunion to buy a car, asked him what would happen if theunion came in, and "he said that it wouldn't, that thestore would close and be opened under a differentname." However, as credibly testified by cashier MelindaZeigler (who impressed me most favorably as a witness),she was present when Elrod talked over the telephone toGregerson about the car loan and about whether thestore would be closed, and Gregerson assured her thatthe store was not going to close. I discredit, as a fabrica-tion, Elrod's testimony about the threat and find that theallegation of this closure threat must be dismissed.Having found that Elrod gave fabricated testimony, Ido not rely on the accuracy of her disputed testimony insupport of the allegation that Front End Manager TimFranklin unlawfully interrogated her on April 3.Threat. According to cashier Beverly Willoughby, inthe middle of March she attended a cashiers meeting inthe breakroom in which Mark Gregerson told the cash-iers that if the Union went through, they would close thestore and open it with new employees under the name"Super Value." She testified that La Tonia Jackson wasone of the cashiers present. However, Jackson testifiedthat, at the meeting she attended with various cashiers inMarch, Board Chairman Peter Gregerson said that theywould not close the store. (Jackson appeared to be acredible witness.) I discredit Willoughby's claim thatMark Gregerson made the closure threat at the meeting,and also her claim that she later overheard him tell StoreManager Ray Kugler "that he would close the doors." Itherefore find that the allegation that Mark Gregersonthreatened store closure must be dismissed. Finding thistestimony not to be credible, I do not rely on the accura-cy of her testimony that Store Manager Ray Kuglertwice, in March and April, directed her to stay awayfrom employee organizer Melinda Zeigler.Threat. Employee Wilson credibly testified that in ameeting of meat market employees in April, some of themen "brought it up that they had been down to some ofthe union stores here in town, and they didn't have manywomen working in the market." Mark Gregerson re-sponded that "they paid such high wages that they coulduse the men to run the machines and unload the truckand everything, so that was a good idea." The complaintalleges that Gregerson thereby "threatened its employeesthat jobs for female employees would be eliminated ifthey designated the Union as their bargaining representa-tive." However, in agreement with the Company, I findthat Gregerson's statement is too ambiguous to supportthe allegation of such a threat. I therefore find that theallegation must be dismissed.6. By Roger DreyerThreat. On March 16, General Manager Roger Dreyerread a speech to two separate groups of employees.Cashier Zeigler, who attended one of these meetings,gave testimony in support of an allegation that Dreyer,in the speech, threatened employees with store closure ifthey selected the Union. Although Zeigler was able torecall much of the speech, I find that she was mistakenin recalling two parts of it. She recalled that whenDreyer referred to the February closing of the Foodwaystore in Sumiton, Alabama, after the union called astrike, Dreyer said that "The employees were fired andthe store closed." The written speech instead read, "thestore had closed-and all the employees had lost theirjobs." She also recalled that later in the speech, Dreyersaid that if the employees did strike, the Company wouldhave two choices: "No. 1, close the store; No. 2, fire theemployees and hire new workers." The speech, however,read: "if the union does call a strike, we'll only be leftwith two choices. We can either close the store down, inwhich case everyone loses their jobs like that happenedup in Foodway in Sumiton, or we can replace the strik-ers and try to operate the store." I find that the speech,as read by Dreyer, does not threaten the closure of thestore if the employees selected the Union. I thereforefind that this allegation must be dismissed.B. Alleged Discrimination1. Denial of wage increaseCashier Melinda Zeigler was the principal employeeorganizer in the store. Around March 26, as she crediblytestified, she approached Shift Manager Kelley at thefront office and asked to talk with him. At his sugges-tion, they went to the back office where she asked,"Randolph, why is there so much tension around? Whatis wrong?" Kelley answered, "It's because of all thisunion business," and asked, "Why can't we call thiswhole thing off? Why can't we go back and be like wewere before?" Zeigler said it was too late, that she wasdetermined to see the store become union, and that shewas going to work hard at it. He asked why and she saidthey had been treated unfairly. "I was promised a raise. Iworked hard for it. I did a lot of extra things that youasked me to do. And the promises weren't kept." Kelleythen revealed: "There's been several managers' meetingsheld lately and your name was brought up in these meet-ings." He continued, "By now, you would have been thehighest paid cashier in the store, if it wasn't for this unionbusiness." (Emphasis supplied.) She responded that if thatwas the way it was, then she would have to see itthrough and left the office. (Kelley denied telling Zeiglerabout the meetings and denied telling how she wouldhave been the highest paid cashier if it had not been forher union activities. However, he impressed me unfavor-ably as a witness, appearing to be willing to give what-261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDever testimony might help the Company's cause; whereasZeigler impressed me as being a most sincere witness,doing her best to give an accurate account of what hap-pened. I credit her testimony and discredit his denials.)By his admission to her, Kelley revealed that by March26, the Company had denied Zeigler a wage increase tothat of the highest paid cashier because of her union ac-tivity. I therefore find, as alleged, that the Company un-lawfully discriminated against her in violation of Section8(a)(3) and (1) of the Act.2. Denial of day offAccording to cashier Linda Elrod (who, as foundabove, gave fabricated testimony about a closure threatby Vice President Gregerson), Shift Manager Swyner re-fused to permit her to leave work one evening in Aprilwhen she said she was not feeling well. She claimed thatSwyner said, "You ask Melinda or your other union bud-dies if you can have off. Ask them for any favors youwant because I'm not doing you any favors." Swyner, onthe other hand, testified that he had been having troublewith her giving false reasons for missing work, and thaton this occasion he told her, "You are scheduled towork, and I need you, and I can't get anyone else at thistime"-saying nothing about Melinda Zeigler or theUnion.In view of the fabricated testimony she gave, I do notrely on the accuracy of Elrod's version of what occurredon this occasion. I therefore find that the allegation thatshe was discriminatorily denied a day off must be dis-missed.C. Unfair Labor Practice StrikeAs the leading union organizer in the store, cashierZeigler was receiving complaints from employees in boththe meat market and other areas of the store about theway they were being treated-particularly the repeatedinterrogation. Stocker Perry told her about Shift Man-ager Kelley interrogating him about his knowledge ofunion organizing in the store and of "anyone passing outunion cards." Meat wrapper Dunn told her and otheremployees about Perishables Director Pody's interrogat-ing Dunn and making Dunn promises "when all theunion stuff is over."Zeigler discussed with other employees the harass-ment, the questioning by management personnel aboutwho signed cards and who were handing out cards, andthe talk about the store closing. Finally on Wednesdayevening, May 2, one of the employees she had been dis-cussing this with, cashier Shyrln Drawhorn, telephonedher from work and she told Drawborn, "If enoughpeople are ready to go on strike, then I'll come into thestore, and we'll all leave at the same time," Zeigler didon Friday morning, May 4, and she and six other em-ployees on duty (including four meat department em-ployees) immediately went on strike. That afternoon theybegan passing out handbills which asked customers notto patronize the store "DUE TO THE UNFAIRTREATMENT WE HAVE RECEIVED SINCETRYING TO ORGANIZE A UNION," (At leastZeigler still remained on strike at the time of the hear-ing.)Apparently in reference to the evidence, discussedabove, of repeated threats (by Meat Market ManagerTaylor, Perishables Director Pody, and Vice PresidentGregerson) that the store would close and/or employeesdischarged, the Company argues in its brief that "anythreat of store closure would have been de minimis inlight of the Respondent's Chairman of Board, Mr. PeterGregerson, telling all employees that the store would notclose. This is not persuasive. Peter Gregerson's statementwas not made at a storewide meeting. Although he didmake such a statement at one of many group meetingsheld, and Vice President Mark Gregerson once made asimilar statement to employee Elrod, the Company wasnot eliminating the fear of store closing from its antiun-ion campaign. The Company distributed to all employeesa pamphlet which showed the picture of two closedA&P stores, stated that "The Retail Clerks Union was inboth these stores ...Nobody works at either of thesestores anymore-They Closed!" and urging employees tovote no for "real job security." Mark Gregerson testifiedthat he was probably averaging a couple of meetingswith employees a week, and that when discussing thepamphlet with the employees, "It could have been tiedin indirectly for union activity for their store closing."He also admitted discussing in group meetings the clos-ing of the unionized store in Sumiton (also discussed atlength in General Manager Dreyer's prepared speech onMarch 16), and pointing out, "And the same thing couldhappen here."D. Refusal To BargainI. Appropriate bargaining unitThe parties agree that the following is an appropriatebargaining unit:All full-time and regular part-time employees em-ployed by the Respondent at its Birmingham, Ala-bama facility, including all cashiers, courtesy clerks,security receivers, night and day stock clerks, pro-duce clerks, floormen, non-food clerks, dairy andfrozen food clerks, and head cashier, and the headstocker, but excluding the store manager, assistantstore manager, the shift supervisors, the producemanager, the front end manager, the bookkeeper, alloffice clericals, guards and supervisors as defined inthe Act, and all other employees.The parties stipulated that on March 13, the date theGeneral Counsel contends the Union was able to estab-lish itself as the majority representative, the bargainingunit included 71 of the 72 persons on the March 9 votereligibility list, General Counsel Exhibit 4. (Union Orga-nizer James Richardson recalled that the Union's electionpetition was "pulled" on March 14). They are in disputeover whether the 72d person on the list, Burt Russell,should be excluded as a supervisory employee.Until March 10, Russell was one of four or five pro-duce clerks working under Produce Manager JoeLemons. Russell's employment application shows that he262 WAREHOUSE GROCERIES MANAGEMENT, INC.had had 8 years of previous experience as a producemanager when he was hired in August 1979 at $4.75 anhour, about $1 more than any of the other produceclerks. His rate of pay was increased to $5 an hour onOctober 12, 1978, and to $325 a month on May 14, whenhe was promoted to produce manager, placed on salary,and covered by the supervisors' benefit plan. WhenLemons left on March 10, according to Perishables Di-rector Stuart Pody, Produce Merchandiser Ted Crouchwas temporarily placed in charge of produce at the Bir-mingham store, and Russell was not given any supervi-sory authority until his promotion over 2 months later.Neither Russell nor any of the produce clerks was calledto testify about Russell's duties after Lemons' departure,and the General Counsel offered no evidence that Rus-sell was in fact supervising the other produce clerks inthe meantime. I therefore find that the General Counselhas failed to prove that Russell either possessed or wasexercising any supervisory authority on March 13. Ac-cordingly I find that Russell must be included in the bar-gaining unit, making a total of 72 employees in the uniton March 13.2. Majority status not shownTo prove that the Union on March 13 represented amajority of the employees in the appropriate bargainingunit, the General Counsel introduced into evidence 38authorization cards (G.C. Exhs. 5-1 through 5-38)-Imore than the 37 cards needed for a majority of the 72employees.The cards are on the reverse sides of postage-paidpostcards, addressed to "Retail Clerk's Union Local1657, AFL-CIO." The cards contain clear and unambi-guous language, authorizing "Retail Clerks InternationalAssociation, AFL-CIO, or its chartered Local Union" torepresent the signers for the purpose of collective bar-gaining. A total of 12 of the cards were authenticated bythe persons signing the cards (Elrod, Jackson, Latta, Mi-lazzo, Moore, Perry, Potts, Spann, White, Williams, Wil-loughby, and Zeigler). Cashier Zeigler authenticated 16other cards (Anderson, Christine Carter, Robert Carter,Dozier, Drawhorn, Fitzgerald, Hallmark, Henry, Jen-kins, Merchant, Parker, Smitherman, Tarver, Thompson,Vincent, and Whitley). Employee White authenticated anadditional four cards (Champion, Gilliland, Slater, andMickey Smith). The remaining six cards were authenti-cated by Union Organizer Richardson (Crockrom, Cum-mings, Ellis, Jones, Mangina, and Sullivan).After reviewing the evidence and considering the posi-tions of the parties, I find it clear that two of the authori-zation cards were not shown to be valid designations ofthe Union on March 13.Cashier Linda Vincent, who signed a card on Febru-ary 15 (G.C. Exh. 5-38), had taken reasonable steps onFebruary 16 to revoke her card. At the time Vincentsigned the card on the job, as cashier Zeigler crediblytestified, she told Zeigler, "Melinda, swear to me thatnobody will ever find out because I'm scared I'll lose myjob." The following evening, she told Zeigler, "Melinda,I'm scared. Tear my card up." Zeigler told her, "I don'thave it any more. I've already turned it into RetailClerks. You'll have to call them to get it back." (Vincentdid not appear to have as good a recollection of whathappened. The postal side of the card shows that Zeiglerhad turned in the card on February 16 to OrganizerRichardson.) There is no evidence that anyone ever saidanything to Vincent about cardsigners being dischargedfor signing cards. (Vincent testified, "I just changed mymind," and was not frightened.) In TMT Trailer Ferry,Inc., 152 NLRB 1495, 1496 (1965), where two employeesattempted to revoke their authorization cards "on theirown initiative without any prompting or interference" bythe employer, the Board held that they effectively re-voked the authorization "by seeking to retrieve theircards from the employee who had solicited their signa-tures." Here, on the day after she signed the card, Vin-cent on her own initiative requested Zeigler, who hadsolicited her signature, to tear up the card. I find this re-quest was an effective revocation of her authorization ofthe Union to represent her, and therefore find that thecard was not a valid designation of the Union on March13.The other card, purportedly signed by Mike Merchant(G. C. Exh. 5-27), was not properly identified. Employ-ee organizer Zeigler recalled that she solicited Merchantto sign the card, that he brought the card back to hersigned, and "I turned it over to Mr. Richardson the nexttime I saw him." She gave extensive testimony, and sheimpressed me most favorably as a sincere witness, withgenerally a good memory for details. However, I findthat this was one of the instances in which her memoryfailed her and that she was mistaken in recalling that shereceived and turned in Merchant's card. The card on itsface shows that the store address and store number werefilled in with a different pen from the one used by thecardsigner, and in the same handwriting as the store ad-dress and number on an authorization card which em-ployee White solicited from employee Shayne Gilliland(G.C. Exh. 5-18)-not the handwriting for the store ad-dress and number which Zeigler filled in on such cardsas those signed by cashier Lynn Anderson (G.C. Exhibit5-37) and stocker Charles Moore (G.C. Exh. 5-3). More-over, the postal side of the card shows that "EddieWhite" turned in the card to Organizer Richardson, notZeigler. (The General Counsel failed to question Whiteabout this card when White was authenticating Gilli-land's and three other cards.) Thus there is no proof thatMerchant placed the signature on the card. I thereforefind that the card cannot be counted.Having found that two of the authorization cardscannot be counted as valid designations of the Union onMarch 13, leaving only 36 cards in a bargaining unit of72 employees, I find that the General Counsel has failedto prove that the Union represented a majority of theemployees on that date.3. Bargaining order not appropriateIn the absence of proof that the Union had achievedmajority status, I find that the Company did not unlaw-fully refuse to bargain with the Union in violation ofSection 8(a)(5) of the Act when the Company failed torespond to the Union's February 20 bargaining request. Ialso find that in these circumstances, the remedial bar-263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining order sought by the General Counsel is inappro-priate. United Dairy Farmers Cooperative Association, 242NLRB 1026 (1979).In view of these findings, I find it unnecessary to ruleon the Company's contentions that other authorizationsshould also not be counted; that the Company was enti-tled to see the affidavits given by cardsigners who didnot testify; and that the alleged unfair labor practices,even if proved, were not so pervasive or outrageous asto preclude the holding of a fair and reliable election.CONCLUSIONS OF LAW1. By coercively interrogating employees, by threaten-ing to discharge employees and to close the store if theysupported or designated a union, by creating the impres-sion of surveillance of union activities, and by directingan employee to avoid an employee organizer, the Com-pany engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and Section2(6) and (7) of the Act.2. By discriminatorily denying on or about March 26,1979, cashier Zeigler a wage increase to the rate of thehighest paid cashier, to discourage membership in theUnion, the Company violated Section 8(a)(3) and (1) ofthe Act.3. The May 4, 1979 strike, caused and prolonged bycompany unfair labor practices, was an unfair labor prac-tice strike.4. The General Counsel has failed to prove that theCompany unlawfully threatened to eliminate female em-ployees if they designated a union, discriminatorilydenied a day off to an employee for supporting a union,solicited employee grievances in order to undercut theunion organizing, or promised employees a wage in-crease if they refrained from union activities.5. The General Counsel has failed to prove that theUnion achieved majority status in the appropriate bar-gaining unit, or that the Company unlawfully refused tohonor the Union's bargaining request.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discriminatorily denied one of thecashiers a wage increase on or about March 26, 1979, 1find it necessary to order Respondent to grant her the in-crease retroactive to that date and to compensate her forthe amount of the increase withheld, with interest com-puted in the manner set forth in Florida Steel Corporation,231 NLRB 651 (1977).As found, the strike which began on May 4, 1979, wasan unfair labor practice strike from its inception. Thestrikers therefore became unfair labor practice strikers asof that date. Accordingly, I find it necessary to orderRespondent to offer the strikers, upon their uncondition-al applications to return to work, immediate and full re-instatement to their former jobs or, if these jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privi-leges, dismissing, if necessary, persons hired on or afterMay 4, 1979, and make the strikers whole for any loss ofearnings they may suffer as a result of Respondent's re-fusal, if any, to reinstate them in a timely fashion, bypaying to each of them a sum of money equal to thatwhich each would have earned as wages during theperiod commencing 5 days after the date on which eachunconditionally offers to return to work to the date ofRespondent's proper offer of reinstatement, less any netearnings during such period, with backpay and interestthereon to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977). (See, gener-ally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).)However, if the Respondent has already rejected, orhereafter rejects, unduly delays, or ignores any uncondi-tional offer to return to work, or attaches unlawful con-ditions to its offer of reinstatement, the backpay willcommence on the date of the unconditional offer toreturn to work. Newport News Shipbuilding and Dry DockCompany, 236 NLRB 1637 (1978).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER6The Respondent, Warehouse Groceries Management,Inc., Birmingham, Alabama, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Denying a wage increase to or otherwise discrimin-ating against any employee for supporting Retail ClerksLocal 1657, United Food and Commercial Workers In-ternational Union, AFL-CIO, or any other union.(b) Coercively interrogating any employee about unionactivity, union support, or union sympathies.(c) Threatening to discharge employees for supportinga union.(d) Threatening to close the store if the employees se-lected a union.(e) Creating the impression of surveillance of union ac-tivities.(f) Directing any employee to avoid any employee or-ganizing for a union.(g) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Grant Melinda Zeigler, retroactive to March 26,1979, the wage increase discriminatorily denied her andmake her whole for the amount of the increase withheldsince that date in the manner set forth in the Remedysection.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.264 WAREHOUSE GROCERIES MANAGEMENT, INC.(b) Upon application, immediately reinstate the unfairlabor practice strikers and make them whole for any lossof earnings that they may have incurred as a result ofany refusal of timely reinstatement, in the manner setforth in the Remedy section.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its store in Birmingham, Alabama, copies ofthe attached notice marked "Appendix."?Copies of theI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-notice, on forms provided by the Regional Director forRegion 10, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director, in writing, within 20days from tne date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."265